                                        Case 4:09-cv-05796-CW Document 1476 Filed 05/21/21 Page 1 of 1




                                   1

                                   2

                                   3                     IN THE UNITED STATES DISTRICT COURT

                                   4                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    TODD ASHKER, et al.,                    Case No. 09-cv-05796 CW
                                   7                 Plaintiffs,                ORDER REGARDING OBJECTIONS TO
                                                                                MAGISTRATE JUDGE’S REPORT AND
                                   8          v.                                RECOMMENDATION
                                   9    GAVIN NEWSOM, et al.,                   (Re: Dkt. Nos. 1473, 1474)
  United States District Court
Northern District of California




                                  10                 Defendants.
                                  11

                                  12        On May 6, 2021, Magistrate Judge Illman filed a report and

                                  13   recommendation with respect to the parties’ entitlement to

                                  14   attorneys’ fees.    Docket No. 1453.    Each side filed objections to

                                  15   that report and recommendation on May 20, 2021.        Docket Nos.

                                  16   1473, 1474.

                                  17        Each side may file a response to the other side’s objections

                                  18   no later than June 3, 2021.     Each side may file a reply in

                                  19   support of its objections no later than June 10, 2021.            The Court

                                  20   will resolve the objections on the papers.        The hearing scheduled

                                  21   for July 28, 2021, is VACATED.

                                  22        IT IS SO ORDERED.

                                  23   Dated: May 21, 2021
                                                                              CLAUDIA WILKEN
                                  24                                          United States District Judge
                                  25

                                  26

                                  27

                                  28
